NUMBER 13-12-00461-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SAMSON LOYNACHAN,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 213th District Court
                         of Tarrant County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez
      Appellant Samson Loynachan appeals from a conviction for murder in which the

jury assessed punishment at life in the Institutional Division of the Texas Department of

Criminal Justice. See TEX. PENAL CODE ANN. § 19.02 (West 2011). Determining that

there are no errors warranting reversal that can be legitimately supported by the record,

counsel filed an Anders brief in which he reviewed the merits, or lack thereof, of the
appeal. We affirm the judgment of the trial court.1

                                  I. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, Loynachan's counsel filed a brief stating that,

after a review of the record, he found no non-frivolous grounds for appeal in this case.

See 386 U.S. 738, 744–45 (1967). Counsel's brief meets the requirements of Anders as

it presents a professional evaluation showing why there are no meritorious grounds for

advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n. 9 (Tex. Crim. App.

2008) (orig. proceeding) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to the

facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v.

State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n. 3 (Tex. Crim. App.1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Loynachan's appellate counsel has carefully discussed why, under controlling

authority, an appeal from the judgment is without merit and frivolous because he has

found no grounds upon which an appeal can be based. Counsel specifically noted that

he reviewed the following potential issues: (1) whether the charge allowed the jury to

reach a verdict based on a non-unanimous verdict; (2) whether the court should have

granted Loynachan’s motion for a new attorney based on his stated conflict with trial

counsel; (3) whether the evidence was legally sufficient to support the jury’s finding of

guilt; (4) whether the court should have granted Loynachan’s motion to suppress his

       1
          This case is before the Court on transfer from the Second Court of Appeals in Fort Worth
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN.
§ 73.001 (West 2005).

                                                  2
correspondence with the child’s mother who was arguably acting as an agent of the state;

and (5) whether Loynachan’s trial lawyer provided effective assistance. Counsel then

explained why these potential issues are without merit.

        Counsel has demonstrated that he has complied with the requirements of Anders

by (1) examining the record and finding no arguable grounds to advance on appeal, (2)

serving a copy of the Anders brief and his motion to withdraw as counsel on Loynachan,

and (3) informing Loynachan of his right to review the record and to file a pro se

response.2 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510 n. 3;

see also In re Schulman, 252 S.W.3d at 409 n. 23. Loynachan filed a pro se response

identifying the following issues which he believes we should consider in deciding whether

the case presents any meritorious issues: (1) did the trial court violate due process or

abuse its discretion when it denied Loynachan “a hearing where constitutional rights were

being complained of,” including his right to a speedy trial?; (2) “[w]hat method of

measurement can be used to determine if Const[ional] rights are being violated without a

hearing, regarding pro se motions”?; (3) “[d]id the trial court abuse its discretion in

effectively continuing [the] trial date at the request of the State contrary to Chapter 29

TCCP? Was this a due process violation?”; (4) “[w]as the rescission and re-setting of the

ordered special setting, at the whim of the State, abuse of process?”; (5) “[a]re the

culpable mental states of recklessness and criminal negligence (in TPC 19.04 & 19.05)

subsumed by ‘the act’ in 19.02 (b)(3) if the equivalence of 19.04 or 19.05 is ‘clearly

        2
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
dangerous’ as suggested by [the] Appellate Attorney?”; (6) “[i]s 19.02(b)(3) a proper

alternative to 19.04 or 19.05 when the individual who dies is under 14?”; (7) “[i]s the

purpose of 19.02(b)(3) to enhance clearly dangerous manslaughter or criminally

negligent homocide [sic]?”; (8) was it “error under TCCP 36.14 to instruct the jury on

22.04 when nothing less than death occurred” and resulted in egregious harm; and (9) did

trial counsel or appellate counsel provide Loynachan ineffective assistance?

                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record, which consists of a reporter’s record

of nine volumes, including exhibits, and a clerk’s record of two volumes, counsel's Anders

brief, and Loynachan’s eighty-two page, handwritten pro se response, and we have found

nothing that would arguably support an appeal.3 See Bledsoe v. State, 178 S.W.3d 824,

826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of
        3
           Although Loynachan's attempt at a direct appeal has been unsuccessful, he is not without a
potential remedy. Challenges requiring development of a record to substantiate a claim, such as
ineffective assistance of counsel, may be raised in an application for writ of habeas corpus. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2011); Cooper v. State, 45 S.W.3d 77, 82 (Tex. Crim. App.
2001); Ex parte Torres, 943 S.W.2d 469, 476 (Tex. Crim. App. 1997). An application for writ of habeas
corpus relief would "provide an opportunity to conduct a dedicated hearing to consider the facts,
circumstances, and rationale behind counsel's actions at . . . trial." Thompson v. State, 9 S.W.3d 808,
814–15 (Tex. Crim. App. 1999); see Lopez v. State, 343 S.W.3d 137, 143 (Tex. Crim. App. 2011) (“This
Court has repeatedly stated that claims of ineffective assistance of counsel are generally not successful on
direct appeal and are more appropriately urged in a hearing on an application for a writ of habeas corpus.”);
see also Ex parte Miller, 330 S.W.3d 610, 623 (Tex. Crim. App. 2009) (“To obtain relief in the form of a new
direct appeal on a claim of ineffective assistance of appellate counsel, applicant must show that ‘(1)
counsel's decision not to raise a particular point of error was objectively unreasonable, and (2) there is a
reasonable probability that, but for counsel's failure to raise that particular issue, he would have prevailed
on appeal.’") (internal citations omitted); Ex parte Santana, 227 S.W.3d 700, 704–05 (Tex. Crim. App.
2007).

                                                      4
Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n. 17 (citing Jeffery v. State,

903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel's motion to withdraw carried with the case on May 16, 2013. Within five

days of the date of this Court's opinion, counsel is ordered to send a copy of the opinion

and judgment to Loynachan and to advise Loynachan of his right to pursue a petition for

review.4 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n. 35; Ex

parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                            NELDA V. RODRIGUEZ
                                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 19th
day of December, 2013.


        4
            No substitute counsel will be appointed. Should appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                      5